COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 EL PASO CENTRAL APPRAISAL                                     No. 08-14-00283-CV
 DISTRICT AND DINAH L. KILGORE,                §
 IN HER OFFICIAL CAPACITY AS                                       Appeal from
 CHIEF APPRAISER OF EL PASO                    §
 CENTRAL APPRAISAL DISTRICT,                                County Court at Law No. 5
                                               §
                       Appellants,                           of El Paso County, Texas
                                               §
 v.                                                          (TC # 2014-DCV-0446)
                                               §
 WESTERN REFINING COMPANY, L.P.,
                                               §
                       Appellee.

                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order costs be assessed against the party

incurring same. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)